IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 00-10120

                         Summary Calendar


ARTHUR WILLIAMS,
                                           Plaintiff-Appellant,

                               versus

G.T.E. COMMUNICATIONS SYSTEMS CORP.,
                                           Defendant-Appellee.




          Appeal from the United States District Court
               for the Northern District of Texas
                         (3:98-CV-2720)

                           July 10, 2000


Before HIGGINBOTHAM, EMILIO M. GARZA, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Arthur Williams appeals the district court’s grant of summary

judgment in favor of GTE Communications Systems with respect to

Williams’s claim of retaliatory termination.     Williams failed to

file a timely notice of appeal of the judgment but did timely

appeal the district court’s denial of Williams’s post-judgment

motions for reconsideration.    Consequently, we lack jurisdiction

over this appeal except for the limited purpose of determining

whether the district court abused its discretion in denying those


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
motions.   See Halicki v. Louisiana Casino Cruises, Inc., 151 F.3d

465, 470 (5th Cir. 1998), cert. denied, 526 U.S. 1005 (1999).

     GTE Communications Systems d/b/a GTE Supply fired Williams on

July 16, 1998, after Williams allegedly destroyed an entire day’s

shipping information which was used for the tracking of purchases

by GTE Supply’s customers.     Williams claims that his termination

was in retaliation for filing racial discrimination claims with the

EEOC.

     The trial court found that Williams failed to establish a

prima facie case of retaliation because he offered no evidence

other than his subjective belief that the relevant decisionmakers

had knowledge of the EEOC charges when he was terminated.             Thus,

Williams failed to establish a causal connection between his

protected activity and the adverse employment action.           See Chaney

v. New Orleans Public Facility Management, Inc., 179 F.3d 164, 168

(5th Cir. 1999); Shackelford v. Deloitte & Touche, LLP, 190 F.3d

398, 407-08 (5th Cir. 1999).

     Alternatively,   the   trial       court   found   that   GTE   Supply

terminated Williams only after an investigation of complaints by

other employees who reported that Williams had intentionally erased

the shipping information from a computer disk.           Because Williams

presented no evidence that GTE Supply’s reason for termination was

pretextual, summary judgment was proper on this basis as well.          See

Shackelford, 190 F.3d at 408; Walton v. Bisco Indus., Inc., 119

F.3d 368, 370 (5th Cir. 1997).




                                    2
     On appeal, Williams presents no arguments related to the

merits of his case but argues only that the district court should

have asserted personal jurisdiction over the defendant.            Personal

jurisdiction, however, was asserted over the defendant and in fact

has never been challenged by the defendant.               Because Williams

failed to raise any substantive issue regarding the dismissal of

his retaliation claim, such issues may be deemed waived.                See

Huckabay v. Moore, 142 F.2d 233, 238        n.2 (5th Cir. 1998).

     Even assuming that Williams preserved any error relating to

the merits of his case, the district court did not abuse its

discretion    in   denying   Williams’s   motions   for   reconsideration.

Williams’s basis for reconsideration was the claim that he had

“discovered    new   evidence   not   available   at   summary   judgment.”

Williams argued that the relevant decisionmakers knew Williams

previously filed an EEOC claim at the time of his termination

because a third party mentioned that fact in their presence.

Williams further argued that his termination was a pretext for

discrimination because GTE Supply had a backup copy of the shipping

information which he allegedly erased, implying there was no reason

to fire him for destroying the other copy since the information was

not lost. The district court denied the motions for reconsideration

because Williams failed to explain why this new evidence was

previously unavailable to him and because the new evidence was

insufficient to establish that GTE Supply’s explanation for the

termination was a pretext for discrimination or to establish a




                                      3
causal connection between Williams’s protected activity and the

adverse employment action.

      Federal Rule of Procedure 60(b) allows a district court to

relieve a party from a final judgment based on newly discovered

evidence which      could   not   have       been   timely    discovered    by   due

diligence.     The district court did not abuse its discretion in

denying Williams’s motions because Williams provided no explanation

for   why   this   information    was    unavailable         to   him   previously.

Furthermore, the mere fact that an employer keeps a backup of vital

information does not suggest that terminating an employee for

intentionally destroying the primary copy of that information is a

pretext for retaliatory discrimination.

      AFFIRMED.




                                         4